Citation Nr: 9932780	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  91-54 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for multiple sclerosis.

3.  Entitlement to service connection for a disorder of the 
central nervous system other than multiple sclerosis.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for residuals of 
claimed exposure to toxic chemicals.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from December 1971 to 
September 1973.

By a decision entered in August 1981, the RO in Hartford, 
Connecticut, denied service connection for "status post 
monophasic inflammatory disease affecting the retina and 
central nervous system and its coverings with current 
manifestations of visual problems."  The veteran was 
notified of the RO's determination in October 1981, but did 
not initiate an appeal within one year.  See 38 C.F.R. 
§ 19.118 (1981).  Consequently, the RO's decision became 
final.

Subsequently, in November 1989, the RO in Togus, Maine, 
denied a claim of service connection for multiple sclerosis.  
The veteran appealed that decision to the Board of Veterans' 
Appeals (Board), and the Board, by a decision entered in 
April 1991, also denied the claim.  The veteran filed an 
appeal with the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) in June 1991, and the VA 
General Counsel filed a motion for remand in December 1991.  
The General Counsel asserted, among other things, that the 
medical evidence of record was equivocal as to the true 
nature of the disability at issue, and that the Board had 
improperly limited its review of the veteran's claim to the 
issue of service connection for multiple sclerosis.  By an 
order dated in January 1992, the Court granted the General 
Counsel's motion, vacated the Board's April 1991 decision, 
and remanded the matter to the Board.

In March 1992, the Board remanded the case to the RO for 
additional development.  In so doing, the Board indicated 
that the appeal had been expanded to encompass consideration 
of three issues-entitlement to service connection for 
multiple sclerosis; whether new and material evidence had 
been received to reopen a claim of service connection for a 
disorder of the central nervous system other than multiple 
sclerosis; and whether new and material evidence had been 
received to reopen a claim of service connection for an eye 
disorder.  See 38 U.S.C.A. § 5108 (West 1991).  Thereafter, 
in May 1993, the Board reopened the claims of service 
connection for an eye disorder and a disorder of the central 
nervous system other than multiple sclerosis, denied those 
claims on the merits, and also denied service connection for 
multiple sclerosis.

The case was subsequently returned to the Court, and the 
parties to the appeal filed a Joint Motion for Remand in 
February 1994.  The parties asked the Court to "affirm in 
part, and remand in part," the Board's May 1993 decision.  
The parties asserted that it was not clear from the record 
whether the Board had complied with the Court's decision in 
Thurber v. Brown, 5 Vet. App. 119 (1993) (issued only four 
days before the Board's decision), and asked that the case be 
returned to the Board so that the Board could comply with 
Thurber and so that it could address the veteran's claims of 
service connection for a back disorder and for residuals of 
alleged exposure to toxic chemicals.  (Presumably, the 
parties wanted the Board's decision to be "affirmed" only 
insofar as the Board had determined that new and material 
evidence had been received to reopen the claims of service 
connection for an eye disorder and for a disorder of the 
central nervous system other than multiple sclerosis.)  By an 
order dated on February 22, 1994, the Court granted the joint 
motion and remanded the matter to the Board.

In July 1995, the Board once again remanded the case to the 
RO.  In so doing, the Board concluded that, because it would 
not place further reliance on an opinion it had obtained from 
one of its medical advisers, or on the texts or treatises 
cited in the it's May 1993 decision, no further action needed 
to be taken for the purpose of complying with Thurber.  The 
Board also noted that, consistent with the instructions in 
the joint remand, the appeal had been further enlarged to 
include the issues of service connection for a back disorder, 
and service connection for residuals of claimed exposure to 
toxic chemicals.  Following further development of the issues 
by the RO, the case was returned to the Board in April 1999, 
and the veteran was afforded a videoconference hearing in 
May.

The Board notes that the veteran has had three Board hearings 
during the course of the present appeal.  The first two such 
hearings, held in October 1992 and May 1995, were conducted 
by one Member of the Board, and the most recent Board 
hearing, a videoconference hearing held in May 1999, was 
conducted by an Acting Member. Because the law requires that 
a Member who conducts a hearing on appeal participate in the 
Board's final determination,  see 38 U.S.C.A. § 7107(c) (West 
Supp. 1999) and 38 C.F.R. § 20.707 (1998), this appeal is now 
being considered by an expanded panel of the Board.



FINDINGS OF FACT

1.  Competent evidence has been received which suggests that 
the veteran may have developed a demyelinating disease within 
seven years of his separation from service.

2.  Competent evidence has been received which tends to link 
a current eye disorder and neurological and musculoskeletal 
symptomatology to service.

3.  Competent evidence has been received which tends to show 
that the veteran was exposed to toxic chemicals in service 
and suffers from current disability as a result thereof.

4.  The VA General Counsel asserted in a December 1991 motion 
for remand, in effect, that the veteran's claims of service 
connection for multiple sclerosis, a disorder of the central 
nervous system other than multiple sclerosis, and an eye 
disorder were well grounded.  The Court granted the General 
Counsel's motion in January 1992, and remanded the case to 
the Board "for prompt compliance with the directions 
contained in the Secretary's motion."



CONCLUSION OF LAW

The veteran's claims of service connection for an eye 
disorder, multiple sclerosis, a disorder of the central 
nervous system other than multiple sclerosis, a back 
disorder, and residuals of claimed exposure to toxic 
chemicals are well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for an eye disorder, multiple sclerosis, a 
disorder of the central nervous system other than multiple 
sclerosis, and a back disorder.  He also maintains that he is 
entitled to service connection for disability due to in-
service exposure to toxic chemicals.  The RO has concluded 
that these claims are not well grounded.

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection is also warranted 
where the evidence shows that a chronic disability or 
disorder has been caused or aggravated by an already service-
connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995).  When disease is shown as chronic in 
service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  If the claimant does not meet this 
initial burden, the appeal must fail because, in the absence 
of evidence sufficient to make the claim well grounded, the 
Board does not have jurisdiction to adjudicate the claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The Court has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim well 
grounded.  There must be competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus, or link, between 
the in-service injury or disease and the current disability.  
This third element may be established by the use of statutory 
presumptions.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In the present case, the Board finds that the veteran's 
claims of service connection for an eye disorder, multiple 
sclerosis, a disorder of the central nervous system other 
than multiple sclerosis, a back disorder, and residuals of 
claimed exposure to toxic chemicals are well grounded.  The 
record contains competent evidence which tends to show that 
the veteran has a current eye disorder, and neurological and 
musculoskeletal symptomatology.  A private physician, 
Jonathan K. Torres, M.D., opined in a May 1999 report that 
"there [was] at least a possibility that [the veteran's] 
flu-like symptoms [in service] were associated with the 
beginnings of [his] eye condition(s)," and concluded in a 
June 1998 report that the veteran "ha[d] persistent 
neurological and musculoskeletal symptoms that [might] be 
related to previous chemical exposures [in service]."  See, 
e.g., Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Lathan 
v. Brown, 7 Vet. App. 359, 365-66 (1995); Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992) (physicians' statements to the 
effect that a claimed disability "could be" or is 
"possibly" related to service or a service-connected 
disability held sufficient to make a claim for service 
connection well grounded).  There is some evidence in the 
record which suggests that the veteran may have developed a 
demyelinating disease within seven years of his separation 
from service,  see 38 U.S.C.A. § 1112(a) (West 1991) and 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1998), and service 
records show that his military occupational specialty was 
that of a liquid fuel system maintenance specialist.  In 
addition, lay statements have been received which indicate 
that the veteran had in-service exposure to toxic chemicals.  
Cf. Pearlman v. West, 11 Vet. App. 443, 447 (1998) (for 
purposes of submitting a well-grounded claim relating to 
exposure to toxic gases under 38 C.F.R. § 3.316, the Board 
must assume that lay testimony of exposure is true).

The Board also notes that, with regard to the claims of 
service connection for multiple sclerosis, a disorder of the 
central nervous system other than multiple sclerosis, and an 
eye disorder, the VA General Counsel asserted in a December 
1991 motion for remand, in effect, that those claims were 
well grounded.  Inasmuch as the Court granted the General 
Counsel's motion in January 1992, and remanded the case to 
the Board "for prompt compliance with the directions 
contained in the Secretary's motion," the conclusion that 
those claims are well-grounded is now the law of the case.  
See, e.g., Browder v. Brown, 5 Vet. App. 268, 270 (1993) 
(explaining that, under the doctrine of "law of the case," 
questions settled on a former appeal of the same case are no 
longer open for review).

For all the foregoing reasons, it is the Board's conclusion 
that each of these five claims is well grounded.  To this 
extent, the appeal is granted.



ORDER

The claims of entitlement to service connection for an eye 
disorder, multiple sclerosis, a disorder of the central 
nervous system other than multiple sclerosis, a back 
disorder, and residuals of claimed exposure to toxic 
chemicals are well grounded; to this extent, the appeal is 
granted.



REMAND

VA regulations provide that:

	[a]n appellant and his or her representative, 
if any, will be granted a period of 90 days 
following the mailing of notice to them that 
an appeal has been certified to the Board for 
appellate review and that the appellate 
record has been transferred to the Board, or 
until the date the appellate decision is 
promulgated by the [Board], whichever comes 
first, during which they may submit . . . 
additional evidence . . . .

38 C.F.R. § 20.1304(a) (1998).  The regulations further 
provide that any pertinent evidence received by the Board 
within this period must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC), unless the right to RO review 
is waived by the appellant or representative in writing or 
the Board determines that the benefit to which the evidence 
relates may be allowed on appeal without such referral.  38 
C.F.R. § 20.1304(c).

In the present case, the record shows that the veteran's 
appeal was last certified to the Board on April 1, 1999, and 
that the appellate record was transferred to the Board on 
April 13, 1999.  The record further shows that reports from 
Jonathan K. Torres, M.D., dated from March 1998 to May 1999, 
were subsequently received at the Board on May 17, 1999-
before the Board had promulgated a decision-and that no 
written waiver of RO review was executed.  Inasmuch as the 
reports from Dr. Torres contain information relating to the 
veteran's eyes, his neurological and musculoskeletal 
symptomatology, and the etiological relationship between the 
disorders at issue and the veteran's military service, they 
are "pertinent" to the present appeal.  Consequently, and 
because it is the Board's conclusion that the full benefit 
sought (service connection) cannot be granted at this time, a 
remand is required so that the RO can review this evidence 
and, if necessary, issue a SSOC.  Id.

A remand is also required so that further evidentiary 
development can be undertaken.  When the Board remanded this 
case to the RO in July 1995, it requested, among other 
things, that the veteran be referred to an appropriate 
specialist for a determination as to whether the veteran 
suffered from disability attributable to in-service exposure 
to toxic chemicals.  It was also requested that arrangements 
be made to have a neurologist, ophthalmologist (or, 
preferably, neuro-ophthalmologist), and orthopedist review 
the claims file and examine the veteran for purposes of 
obtaining medical data and opinions relevant to the issues 
here on appeal.

In this regard, the Board notes that it does not appear from 
the record that the veteran was ever referred to a physician 
with specialized training in chemical exposures.  Neither 
does the record reflect what efforts were made, if any, to 
have the veteran examined by a neuro-ophthalmologist.  And 
although the record shows that the veteran underwent VA 
neurological, ophthalmological, and orthopedic examinations 
in 1996, the reports of those examinations do not 
affirmatively reflect that the entire claims file was 
reviewed by the physicians who conducted those examinations.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand 
by the Board confers on the appellant, as a matter of law, 
the right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand).  Moreover, inasmuch as significant 
additional evidence has since been added to the file in the 
form of medical records from the veteran's former employer, 
dated from 1973 to 1978, reports from Dr. Torres, dated in 
1998 and 1999, and records from the Social Security 
Administration, it would appear prudent to have the veteran 
re-examined in order to ensure that the medical opinions 
obtained are based upon a thorough review of the veteran's 
complete medical and military history.  38 C.F.R. §§ 3.327, 
19.9 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should take appropriate steps 
to contact the veteran, through his 
attorney, and offer him an opportunity 
to supplement the record on appeal.  He 
should be notified that he has the right 
to submit both evidence and argument on 
the matters here at issue.  He should be 
given a reasonable opportunity to 
respond to the RO's communications, and 
the additional material received, if 
any, should be associated with the 
claims file.

	2.  After the RO has determined that all 
of the evidence pertinent to the 
veteran's appeal has been properly 
assembled, and that there is no further 
need for additional development of the 
record, the RO should arrange to have 
the veteran examined by an orthopedist, 
an ophthalmologist (or, preferably, a 
neuro-ophthalmologist), a board of two 
neurologists, and a specialist with 
training in matters pertaining to toxic 
chemical exposure.  In the discretion of 
personnel at the examining facility, it 
may be preferable to schedule a period 
of hospitalization for observation and 
evaluation during which the specified 
studies may be performed.  If the 
examining facility does not have on 
staff a neuro-ophthalmologist or a 
specialist with training in toxic 
chemical exposures, reasonable efforts 
should be made to identify physicians at 
another VA facility, or non-VA 
physicians, who have expertise in these 
areas and can perform the requested 
examinations.

	Toxic chemical exposure.  The specialist 
in this area should examine the veteran, 
review the entire evidentiary record, 
and offer an opinion, based on both 
clinical findings and prior medical 
history, as to whether the veteran has 
any current pathology that is at least 
as likely as not attributable to 
exposure to toxic chemicals in service.  
Any disorder so identified should be 
described in detail and a precise 
diagnosis should be provided.  The 
report of the examination should 
affirmatively reflect that the veteran's 
claims file was reviewed.  The basis for 
the examiner's conclusions should be 
stated in full, and any additional tests 
or consultations deemed necessary to 
achieve the purpose of this examination 
should be obtained.

	Eye disorder.  The ophthalmologist or 
neuro-ophthalmologist should examine the 
veteran,  review the entire evidentiary 
record, and attempt, on the basis of 
both clinical findings and the prior 
medical history, to establish a 
definitive current diagnosis for the 
veteran's eye condition.  In so doing, 
the examiner should also express an 
opinion with regard to the following:

	(1)  Is it at least as likely as 
not that the veteran's current eye 
pathology is related to the in-
service episode of blurred vision 
and blind spots recorded on May 9, 
1973; to the veteran's flu-like 
symptoms in service; or to any 
other illness, injury, or event in 
service?

	(2)  Assuming that claimed exposure 
of the eye to toxic chemicals did 
occur (a detailed history should be 
taken), is it at least as likely as 
not that the veteran's current eye 
pathology is the result of such 
exposure?

	The report of the examination should 
affirmatively reflect that the veteran's 
claims file was reviewed.  The basis for 
the examiner's conclusions should be 
stated in full, and any additional tests 
or consultations deemed necessary to 
achieve the purpose of the examination 
should be obtained.

	Neurology.  The veteran should be 
examined by a board of two neurologists.  
The examiners should review the entire 
evidentiary record, examine the veteran, 
and meet to discuss the case in an 
attempt to establish a definitive 
neurological diagnosis based on both 
clinical findings and prior medical 
history.  The examiners should 
specifically state whether it is at 
least as likely as not that the veteran 
has, or has ever had, multiple 
sclerosis.  The examiners should also 
indicate:

	(1) whether it is at least as 
likely as not that any currently 
noted neurological pathology had 
its onset in service; and

	(2)  whether it is at least as 
likely as not that any currently 
noted neurological pathology is 
related to in-service exposure to 
toxic chemicals.

	The report of the examination should 
affirmatively reflect that the veteran's 
claims file was reviewed.  The basis for 
the examiners' conclusions should be 
stated in full, and any additional tests 
or consultations deemed necessary to 
achieve the purpose of the examination 
should be obtained.

	Back disorder.  The orthopedist should 
examine the veteran, review the entire 
evidentiary record, and offer an 
opinion, based on both clinical findings 
and prior medical history, as to whether 
it is at least as likely as not that the 
veteran has current back pathology which 
is the result of disease or injury in 
service.  The report of the examination 
should affirmatively reflect that the 
veteran's claims file was reviewed.  The 
basis for the examiner's conclusions 
should be stated in full, and any 
additional tests or consultations deemed 
necessary to achieve the purpose of the 
examination should be obtained.

	3.  Following completion of the 
foregoing, the RO should review the 
material received and make a 
determination as to whether the 
specifications stated in this remand 
have been satisfied.  If not, or if new 
areas of inquiry which are not now 
apparent are identified, all necessary 
follow-up should be undertaken.

	4.  When the record is deemed to be 
adequate, the RO should take 
adjudicatory action on the claims here 
on appeal.  If any benefit sought is 
denied, a SSOC should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



			
	STEPHEN L. WILKINS	STEVEN L. COHN              
	
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	JAMES L. MARCH
Acting Member, Board of Veterans' Appeals






